                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
Y




                                NEW YORK REGIONAL OFFICE                       Jorge G. Tenreiro
                                             BROOKFIELD PLACE                  WRITER’S DIRECT DIAL
                                        200 VESEY STREET, ROOM 400             TELEPHONE: (212) 336-9145
                                          NEW YORK, NY 10281-1022              TenreiroJ@sec.gov




                                                                January 15, 2020
    Via ECF and Overnight Delivery

    Hon. P. Kevin Castel
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

         Re:     SEC v. Telegram Group Inc. & TON Foundation Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

        Pursuant to Rule of this Court’s Individual Practices, and this Court’s Orders of
December 20, 2019 (D.E. 51) and January 13, 2020 (D.E. 66) in the above-referenced case,
Plaintiff Securities and Exchange Commission (“SEC”) hereby respectfully submits courtesy
printed copies of the SEC’s Motions to Strike Defendants’ Affirmative Defense and for
Summary Judgment. Specifically, with respect to the motion to strike, we are submitting
courtesy copies of: (1) the SEC’s Notice of Motion to Strike Affirmative Defense, (2) the
Declaration of Kevin McGrath and Exhibits A – N in support thereof, and (3) a Memorandum of
Law in Support of the Motion. With respect to the motion for summary judgment, we are
submitting courtesy copies of: (1) the SEC’s Notice of Motion for Summary Judgment as to
Liability, (2) the Declaration of Ladan Stewart and Exhibits PX1 – PX138 in support thereof,
and (3) a Memorandum of Law in Support of the Motion.

       All of the foregoing documents are being filed today on ECF with the following
modifications:

•     Exhibits PX28, PX30-33, PX42, PX50, PX55-56, PX59, PX61, PX69-70, PX74, PX76-77,
      PX91, PX94, PX101-105, PX117, PX123, as well as all the Exhibits to the Declarations
      contained in PX1-8 are not being filed in the public docket at this time. These documents
      have all been designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” by
      the producing parties. Accordingly, the SEC will give notice to the designating parties and
      will file these documents on the public docket seven days thereafter unless an application to
      seal them is filed with the Court within that time period.

•     The information that identifies certain investors has been redacted from Exhibits A, G, L, M,
      PX1-8, PX12, PX14-17, PX19-26, PX29, PX34-35, PX37-38, PX58, PX71, PX78, PX81-87,
      PX89, PX97-99, PX106, PX110, PX121, PX132, PX134-35, and PX137 as well as from the
Hon. P. Kevin Castel                                                     January 15, 2020
Page 2

      Declaration of Kevin McGrath in support of the SEC's Motion to Strike, and the Declaration
      of Ladan Stewart in support of the SEC's Motion for Summary Judgment, pursuant to the
      SEC's application to seal investor identifying information (D.E. 28)("Sealing Motion"). The
      SEC respectfully submits that this information should be redacted for the same reasons as
      those stated in the Sealing Motion.

• Exhibits PX37 and PX90 were redacted, and Exhibit PX115 not filed, to comply with Fed. R.
  Civ. P. 5.2.

• Exhibit PX136, containing certain bank records, is not being filed in the public docket as it is
  covered by Defendants' application to seal bank records(D.E. 62).

• Certain additional, sensitive information was redacted from Exhibits A,PX12, and PX23-24
  by agreement of the parties.

      We are available to answer any questions the Court may have regarding the foregoing.

                                                     Respectfully submitted,.


                                                     Jcfrg G. en eiro

Encls.

cc:       All counsel of record (by ECF)
